 USDC IN/ND case 1:13-cv-00357-HAB document 188 filed 05/15/20 page 1 of 3



          UNITED STATES DISTRICT COURT FOR THE
              NORTHERN DISTRICT OF INDIANA

THE MEDICAL PROTECTIVE                )
COPANY OF FORT WAYNE,                 )
INDIANA,                              )    Case No. 1:13-cv-00357-HAB
                                      )
      Plaintiff,                      )
                                      )    Hon. Holly A Brady,
v.                                    )    Judge Presiding
                                      )
AMERICAN INTERNATIONAL                )
SPECILATY LINES                       )
INSURANCE COMPANY,                    )
                                      )
      Defendant.                      )


                        NOTICE OF APPEAL

     Notice is hereby given that American International Specialty

Lines Insurance Company n/k/a AIG Specialty Insurance Company

(“AISLIC”), defendant in the above-named case, hereby appeals to the

United States Court of Appeals for the Seventh Circuit from the final

judgment entered in this action on January 31, 2020 following the

verdict of a jury (Dkt. 174; Dkt. 175), the amended final judgment

entered on February 12, 2020 (Dkt. 178), and from all previous,

contemporaneous, and subsequent rulings adverse to AISLIC,

including, but not limited to, the rulings in the Opinion and Order

dated and entered July 29, 2019 (Dkt. 111), the Opinion and Order
 USDC IN/ND case 1:13-cv-00357-HAB document 188 filed 05/15/20 page 2 of 3



dated December 10, 2019 and entered December 11, 2019 (Dkt. 125),

the Opinion and Order dated and entered January 16, 2020 (Dkt. 146),

the Amended Opinion and Order dated and entered January 22, 2020

(Dkt. 152), and the Opinion and Order dated and entered April 17, 2020

(Dkt. 187).

     Dated: May 15, 2020             Respectfully submitted,


                                     /s/ Charles A. Hafner

                                     Matthew J. Fink
                                     Charles A. Hafner
                                     NICOLAIDES FINK THORPE
                                     MICHAELIDES SULLIVAN LLP
                                     10 South Wacker Drive, 21st Floor
                                     Chicago, Illinois 60606
                                     Tel: (312) 585-1400
                                     Fax: (312) 585-1401
                                     mfink@nicolaidesllp.com
                                     chafner@nicolaidesllp.com




                                     2
 USDC IN/ND case 1:13-cv-00357-HAB document 188 filed 05/15/20 page 3 of 3



                    CERTIFICATE OF SERVICE

      I hereby certify that on May 15, 2020, I electronically filed the
foregoing with the Clerk of the Court for the United States District
Court for the Northern District of Indiana by using the CM/ECF
system. I certify that all participants in the case are registered CM/ECF
users and that service will be accomplished by the CM/ECF system.

                                         s/ Charles A. Hafner




                                     3
